[Cite as State v. Rucker, 2012-Ohio-2176.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                          C.A. No.      26212

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
DEWITT RUCKER                                          COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR 2009-01-0047C

                                 DECISION AND JOURNAL ENTRY

Dated: May 16, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Dewitt Rucker, appeals from the judgment of the Summit

County Court of Common Pleas. This Court affirms.

                                                  I

        {¶2}     In July 2009, a jury convicted Rucker of multiple offenses, including first-degree

felony trafficking in cocaine. The trial court sentenced Rucker to a prison term on the trafficking

count, but did not impose a mandatory fine.           In October 2010, Rucker filed a motion for

resentencing to correct a void judgment. Rucker argued that his sentence was void because the

trial court never ordered him to pay the mandatory fine set forth in R.C. 2925.03(D)(1). The trial

court denied Rucker’s motion.

        {¶3}     Rucker now appeals from the trial court’s judgment and raises one assignment of

error for our review.
                                                 2


                                                 II

                                       Assignment of Error

       THE APPELLANT ASSERTS THAT THE TRIAL COURT ERRED TO THE
       PREJUDICE OF THE APPELLANT BY DENYING HIS MOTION TO
       VACATE AND VOID JUDGMENT OF SENTENCE FOR LACK OF
       COMPLIANCE WITH THE DICTATES FOUND IN OHIO REVISED CODE
       2929.18(B)(1) TO (sic) WHICH DEPRIVED THE APPELLANT OF BOTH HIS
       RIGHTS UNDER THE FOURTEENTH AMENDMENT TO THE UNITED
       STATES CONSTITUTION AND ARTICLE ONE SECTION SIXTEEN OF
       THE OHIO CONSTITUTION IN REGARDS TO HIS DUE COURSE AND
       DUE PROCESS GUARANTEES.

       {¶4}    In his sole assignment of error, Rucker argues that the trial court erred by denying

his motion to vacate his sentence as void. We disagree.

       {¶5}    R.C. 2925.03(D)(1) mandates the imposition of a fine for an offender convicted of

first-degree felony trafficking unless the court determines that the offender is indigent. The trial

court here never determined that Rucker was indigent. Accordingly, Rucker argues that his

sentence is void because it is missing an essential element: the mandatory fine set forth in R.C.

2925.03(D)(1). This Court addressed the same argument in State v. Lewis, 9th Dist. No. 25661,

2011-Ohio-4069.     In Lewis, this Court held that a trial court’s failure to impose R.C.

2925.03(D)(1)’s mandatory fine amounts to error, but does not void the defendant’s sentence.

Lewis at ¶ 5-6. The same result controls here. “[W]hile the trial court erred [by] fail[ing] to

impose a fine, [Rucker’s] sentence is not void” as a result. Id. at ¶ 6. As such, the trial court

correctly denied Rucker’s motion for resentencing.         Rucker’s sole assignment of error is

overruled.

                                                III

       {¶6}    Rucker’s sole assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.
                                                 3


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



MOORE, J.
DICKINSON, J.
CONCUR


APPEARANCES:

DEWITT RUCKER, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.